TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2017



                                      NO. 03-17-00148-CV


                      The Law Offices of John S. Young, P.C., Appellant

                                                 v.

                      Michael Deadman, Temporary Administrator of
                   The Estate of John Edward Sullivan, Deceased, Appellee




        APPEAL FROM THE COUNTY COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
    AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on December 1, 2016. The Court’s

opinion and judgment dated September 13, 2017 are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs relating to

this appeal, both in this Court and the court below.